Citation Nr: 1519961	
Decision Date: 05/08/15    Archive Date: 05/19/15

DOCKET NO.  10-13 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Propriety of the reduction from 40 percent to 10 percent for degenerative disc disease, lumbar spine, effective June 8, 2009.

2.  Propriety of the reduction from 10 percent to noncompensable for tender scarring, abdomen, from inguinal hernia repair, effective June 8, 2009.

3.  Entitlement to an initial rating, in excess of 30 percent, for posttraumatic stress disorder (PTSD).  

4.  Entitlement to an increased rating, in excess of 10 percent, for degenerative disc disease, lumbar spine, from June 8, 2009.

5.  Entitlement to a compensable rating for tender scarring, abdomen, from inguinal hernia repair, from June 8, 2009.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969 and from January 1985 to September 2006.
	
These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

As an initial matter, the Board notes that the Veteran stated in his July 2009 notice of disagreement (NOD) that he was appealing the ratings associated with his claims of entitlement to an increased rating for degenerative disc disease, lumbar spine, and entitlement to a compensable rating for tender scarring, abdomen, from inguinal hernia repair.  A subsequent August 2009 NOD also appealed the reductions.  Furthermore, the December 2012 Board remand addressed both the reduction of and the increase of the Veteran's service connected degenerative disc disease and scar from repair of inguinal hernia.  In light of the foregoing, the Board finds that the issues of entitlement to an increased rating for degenerative disc disease, lumbar spine, from June 8, 2009, and entitlement to a compensable rating for tender scarring, abdomen, from inguinal hernia repair, from June 8, 2009 are properly before the Board.  See Percy v. Shinseki, 23 Vet. App. 37 (2009).

The issue(s) of entitlement to an initial rating, in excess of 30 percent, for PTSD, entitlement to an increased rating, in excess of 10 percent, for degenerative disc disease, lumbar spine, from June 8, 2009, and entitlement to a compensable rating for tender scarring, abdomen, from inguinal hernia repair, from June 8, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO granted the Veteran service connection and assigned a 40 percent rating for degenerative disc disease, lumbar spine and a 10 percent rating for tender scarring, abdomen, from inguinal hernia repair in a March 2007 rating decision.

2.  A July 2009 rating action reduced the evaluations assigned the Veteran's degenerative disc disease, lumbar spine from 40 percent to 10 percent disabling and the Veteran's tender scarring, abdomen, from inguinal hernia repair from 10 percent to noncompensably disabling.  

3.  At the time of the reductions, the Veteran's 40 percent disability evaluation for degenerative disc disease, lumbar spine, and 10 percent disability evaluation for tender scarring, abdomen, from inguinal hernia repair, had been in effect from October 2006, a period of less than five years.

2.  The July 2009 rating action was based on the reports of adequate VA examinations; the evidence on file at the time of the rating action demonstrated improvement in the Veteran's degenerative disc disease, lumbar spine, and tender scarring, abdomen, from inguinal hernia.



CONCLUSIONS OF LAW

1.  The July 2009 rating decision, which reduced the Veteran's degenerative disc disease, lumbar spine, rating from 40 percent to 10 percent disabling, effective June 8, 2009, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(c), 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 5237 (2014).

2.  The July 2009 rating decision, which reduced the Veteran's tender scarring, abdomen, from inguinal hernia repair rating from 10 percent to noncompensably disabling, effective June 8, 2009, was proper.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105(c), 4.3, 4.7, 4.115a, 4.115b, Diagnostic Code 7804 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

With respect to the reduction issue on appeal, the regulatory provisions pertaining to rating reductions contain notification and due process requirements that fall outside the ambit of the Veterans Claims Assistance Act (VCAA).  See 38 C.F.R. § 3.105I, (i) (2014).  Those particular requirements are discussed in the Board's analysis below.

In Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2).  At the June 2013 Travel Board hearing, the undersigned Acting Veterans Law Judge and representative for the Veteran engaged in a colloquy with the Veteran as to substantiation of the claims.  Neither the Veteran nor his counsel has identified any prejudice in the conduct of the Board's June 2013 hearing or contended that the Veteran does not fully understand the issues or the evidence that is required to substantiate his claims.

Merits of the Claim

The Veteran contends that the reduction of his disability evaluations for his degenerative disc disease, lumbar spine, and his tender scarring, abdomen, from inguinal hernia repair were improper because it reduced his overall combined disability rating.  

The Board initially notes that the RO was not required to comply with the due process requirements of 38 C.F.R. § 3.105(e) in its reduction of the evaluation for degenerative disc disease, lumbar spine, from 40 percent to 10 percent and tender scarring, abdomen, after repair of inguinal hernia.  That regulation requires a rating proposing the reduction with a period of 60 days for the presentation of additional evidence, but only where the lower evaluation would result in a reduction of compensation payments currently being made.  

In this regard, although the July 2009 rating action increased the combined evaluation for the service-connected disorders to 100 percent effective March 24, 2008, (by granting service connection for PTSD with a disability rating of 30 percent effective that date), and reduced the combined rating to 90 percent effective June 8, 2009 (by reducing the evaluation for degenerative disc disease, lumbar spine and tender scarring, abdomen, from repair of an inguinal hernia), the RO accomplished this in a single rating decision.  In other words, the reduction in this case did not actually result in a reduction of compensation payments currently being made, as the Veteran continues to receive the same 90 percent combined evaluation he relied on before the reduction as he does after.  In VAOPGCPREC 71-91, VA's Office of General Counsel held that 38 C.F.R. § 3.105(e) does not apply where there is no reduction in the amount of compensation payable.  Rather, it is only applicable where there is both a reduction in evaluation and a reduction or discontinuance of compensation payable.  Here, the Veteran's monthly monetary compensation received by him from VA never actually decreased.

In a line of cases addressing staged ratings, the U.S. Court of Appeals for Veterans Claims (Court) and U.S. Court of Appeals for the Federal Circuit (Federal Circuit) have held that where ratings are changed in a single decision that does not effectuate an actual decrease in the compensation the Veteran receives each month, there is no reduction.  In O'Connell v. Nicolson, 21 Vet. App. 89 (2007) the Court examined a claim in which the Board, in assigning staged ratings for a disorder, simultaneously increased the base rating assigned by the RO for a period of time, and then decreased it.  The Court explained that there was no diminished expectation with which to be concerned, and no reduction in benefits to contest.  Id. at 93.  The Federal Circuit agreed with this reasoning in Reizenstein v. Shinseki, 583 F.3d 1331, 1337-38 (Fed. Cir. 2009), noting that benefits for past periods of disability are distributed in a lump sum that is paid on top of the Veteran's ongoing disability compensation (As would be the case here, where the Veteran was found retroactively entitled to a combined 100 percent rating until the effective date of the reduction.)  In Hamer v. Shinseki, 24 Vet. App. 58 (2010), the Court further explained that the purpose behind 38 C.F.R. § 3.105(e) is to enable veterans to adjust to the diminished expectation.  Id. at 61-62.

Given that the July 2009 rating action simultaneously assigned a retroactive combined 100 percent evaluation (effective March 24, 2008) and a reduction of the combined evaluation to 90 percent (effective June 8, 2009), and as the Veteran's combined disability evaluation has at no relevant point been reduced below 90 percent, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are not applicable.

With respect to whether the evidential requirements for reducing the evaluation have been met, the Board notes that the provisions of 38 C.F.R. § 3.344(a), regarding stabilization of disability ratings, are not for application, since the Veteran's 40 percent evaluation for his back and 10 percent evaluation for his scar had not been in effect for a period of five years or more.  Both the 40 percent evaluation and 10 percent evaluation were in effect from October 1, 2006, until the reduction effective June 8, 2009.  See 38 C.F.R. § 3.344(c) (2010); Brown v. Brown, 5 Vet. App. 413, 418 (1993) (noting that the duration of a rating for purposes of § 3.344(c) must be measured from the effective date assigned that rating until the effective date of the actual reduction).

I.  Degenerative Disc Disease, Lumbar Spine

A June 2009 VA examination reviewed the Veteran's medical history and upon objective testing noted that the Veteran had a normal spine, limbs, posture, and gait.  The position of the Veteran's head and curvatures of the spine had symmetry in appearance, and there was symmetry and rhythm of the spinal motion.  The examiner noted objective evidence of painful motion with grimacing, but no objective evidence of spasm, weakness, or tenderness.  The Veteran exhibited forward flexion to 80 degrees with pain beginning at 80 degrees, extension to 15 degrees with pain beginning at 15 degrees, right and left lateral flexion to 18 degrees with pain beginning at 18 degrees, and right and left lateral flexion to 30 degrees with pain beginning at 30 degrees.  The Veterans combined range of motion was 191 degrees.  The examiner further noted that the Veteran's spine was painful on motion, but that range of motion of joint function was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive motion.  There was an absence of fatigue, weakness, lack of endurance, and incoordination.  There was no muscle spasm, guarding, or localized tenderness severe enough to result in abnormal gait, abnormal spinal contour, reversed lordosis, or abnormal kyphosis.  Finally the examiner noted there were no postural abnormalities, fixed deformity (ankylosis-favorable or unfavorable), or abnormality of the musculature of the back.  

The previous 40 percent rating for the Veteran's degenerative disc disease was assigned in a March 2007 rating decision and was based on a January 2005 in-service examination which it was noted that the Veteran's forward flexion was limited to 20 degrees, extension was limited to 5 degrees, left lateral flexion was limited to 10 degrees, right lateral flexion was limited to 20 degrees, left lateral rotation was limited to 10 degrees, and right lateral rotation was limited to 20 degrees.  The Veteran's range of motion was noted to be painful, but with no additional limitation of motion upon repetitive motion due to factors such as pain, weakness, or fatigue.  The March 2007 rating decision noted that the Veteran's back disability showed a likelihood of improvement and that the assigned evaluation was therefore not considered permanent and was subject to future review.  As noted above, the June 2009 VA examination showed significant improvement with regard to the Veteran's range of motion.  

The Board acknowledges the Veteran's statements at his June 2013 hearing that the examiner did not address his abnormal gait and posture and also failed to note the Veteran's history with regard to his back.  He stated that previous examiners had found his range of motion to be far more limited.  The Board acknowledges that prior examinations did find the Veteran's range of motion to be far more limited, but the June 2009 VA examination was provided to see if the Veteran's back had improved and after a thorough examination it was determined that it had indeed improved.  The examination report noted that the examiner reviewed the Veteran's medical history, but then noted that the Veteran's back had objectively improved.  The Veteran stated at his June 2013 VA hearing that his back interfered with his ability to work and was worse than his current rating of 10 percent reflects, the Veteran's current severity is addressed in the Remand section below.  

II.  Tender Scarring, Abdomen, from Repair of Inguinal Hernia

A June 2009 VA examination also addressed the Veteran's service-connected scar.  The Veteran reported that he had pain around the scar.  Upon examination it was noted that the Veteran had a well healed abdominal vertical scar, starting 4cm below the xyphoid process measuring 24cm x 1.5cm.  The scar was not painful on examination.  There was no skin breakdown, no limitation of motion or other limitation of function caused by the scar, no inflammation, no edema, and no keloid formation.

The previous 10 percent rating for the Veteran's tender scar, abdomen after a repair of an inguinal hernia was assigned in a March 2007 rating decision and was based on a January 2007 VA examination report which noted an objective finding of residual painful scarring that was painful to palpation on the abdomen from the hernia repair procedure.  As noted above, the June 2009 VA examination found that the Veteran's scar was not painful upon examination indicating improvement on the condition.  

The Board acknowledges the Veteran's statements at his June 2013 hearing that the examiner did not address the amount of pain the Veteran deals with as a result of internal adhesions associated with the repair of his inguinal hernia.  The Veteran noted that this internal scarring caused him a great deal of pain.  The Veteran is only service connected for the external scarring associated with the surgery for the inguinal hernia repair.  The Board acknowledges that prior examinations did find that the Veteran's scar was painful to palpation, but the June 2009 VA examination was provided to see if the Veteran's scar condition had improved and after a thorough examination it was determined that it had indeed improved.  The examination report noted that the examiner reviewed the Veteran's medical history, but then noted that the Veteran's scar from the repair of the inguinal hernia had objectively improved.  The Veteran stated at his June 2013 VA hearing that his scar associated with the surgery from the inguinal hernia repair was worse than his current noncompensable rating reflects, the Veteran's current severity is addressed in the Remand section below.

Where a disability has not become stabilized and is likely to improve, reexaminations disclosing improvement, physical or mental, in this disability will warrant a reduction in rating.  38 C.F.R. § 3.344(c).  Because the 40 percent rating for his lumbar spine and 10 percent rating for his scar were in effect for less than five years, the provisions of 38 C.F.R. § 3.344 do not apply.  As the June 2009 VA examination report demonstrated improvement for both the Veteran's back and his scar, i.e., the examination showed that a 10 percent rating and noncompensable rating, respectively, were in order, the reduction in ratings was proper.  38 C.F.R. § 3.344(c).


ORDER

The reduction in the disability rating for service-connected degenerative disc disease, lumbar spine, from 40 percent disabling to 10 percent disabling was proper.

The reduction in the disability rating for service-connected tender scarring from repair of an inguinal hernia from 10 percent disabling to noncompensably disabling was proper.


REMAND

The Veteran is service-connected for PTSD, currently evaluated as 30 percent disabling.  In the July 2009 rating decision, the RO relied on a June 2009 VA examination in assigning the Veteran's 30 percent evaluation.  Likewise, the 10 percent rating assigned in the July 2009 rating for degenerative disc disease, lumbar spine, and noncompensable rating for tender scarring from repair of an inguinal hernia, were based on June 2009 VA examinations.  However, at his June 2013 Travel Board hearing, it was noted that the Veteran's conditions had increased in severity since the June 2009 VA examinations.  VA is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected PTSD, degenerative disc disease, lumbar spine, and tender scarring from repair of inguinal hernia.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  Therefore, a new VA examination is warranted.  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination); Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA or private treatment records identified by the Veteran that have not been associated with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected PTSD.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran.
		
The examination report should include a full psychiatric diagnostic assessment according to the DSM-IV criteria, including a Global Assessment of Functioning (GAF) score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.  The examiner should specifically comment on the impact of the Veteran's PTSD upon his social and industrial activities including his employability.

3.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected degenerative disc disease, lumbar spine, currently evaluated as 10 percent disabling.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran. 

All pertinent symptomatology, to include range of motion for the back, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's lumbar spine.

4.  Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected tender scarring, abdomen, from inguinal hernia repair currently evaluated as noncompensably disabling.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  The examiner should elicit a complete history from the Veteran. 

All pertinent symptomatology, to include painfulness or instability of the scar as well as the size and of the scar and whether it is superficial or nonlinear, should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  In addition, the examiner should opine as to the general functional and occupational limitations caused by the Veteran's tender scarring, abdomen, from inguinal hernia repair.

5.  The RO/AMC should then review the claims file.  If any of the directives specified in this remand have not been implemented, appropriate corrective action should be undertaken before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

6.  The RO/AMC should readjudicate the claim on appeal based upon all additional evidence received.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Kelli A. Kordich
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


